Citation Nr: 0501409	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  04-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neck, back, and lower extremity disabilities as the result of 
Department of Veterans Affairs (VA) treatment for injuries 
sustained in a fall in August 1999.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to May 1944.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision of the Newark VA Regional Office (RO), which 
granted service connection for anxiety disorder with 
insomnia, rated 10 percent, and denied entitlement to VA 
compensation under 38 U.S.C.A. § 1151 for neck, back, and 
lower extremity injuries.  In his notice of disagreement, the 
veteran (through his representative) contended, in part, that 
a 30 percent rating was warranted for the service-connected 
anxiety disorder.  In a December 2003 decision, the RO 
increased the rating for anxiety disorder to 50 percent (thus 
satisfying the veteran's appeal as to that issue), and in his 
substantive appeal the veteran expressly limited his appeal 
to the matter of entitlement to compensation for neck, back, 
and lower extremity injuries under 38 U.S.C.A. § 1151.  
Accordingly, this is the only issue before the Board.  In 
December 2004, the veteran appeared before the undersigned at 
a Travel Board hearing at the RO.  The Board granted his 
motion (presented orally at the hearing) to advance his 
appeal on the Board's docket.  At the hearing, the veteran 
submitted additional evidence with a waiver of RO initial 
consideration of such evidence.  


FINDING OF FACT

There is no competent evidence that the veteran has 
disability, or additional disability, of the neck, back, or 
lower extremities as the result of VA medical treatment 
following his fall outside a VA medical facility in August 
1999.  



CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for neck, back, and lower extremity 
disabilities associated with VA treatment provided the 
veteran following his fall outside a VA medical facility in 
August 1999 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in April 2004 correspondence from the RO, and he 
was informed of the provisions of 38 U.S.C.A. § 1151 in a 
December 2003 statement of the case (SOC), and in a 
supplemental SOC (SSOC) issued in April 2004.  Although he 
was provided VCAA notice subsequent to the RO determination 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the April 2003 decision, in the April 
2004 correspondence, and in the SOC and the April 2004 SSOC) 
of everything required, and has had ample opportunity to 
respond/supplement the record.  Specifically, the April 2004 
correspondence informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  

Regarding content of notice, the SOC, the April 2004 SSOC, 
and an SSOC issued in July 2004 informed the veteran of what 
the evidence showed.  He was advised by the April 2004 
correspondence that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The correspondence advised him of 
what the evidence must show to establish entitlement to the 
benefit sought (and at the December 2004 hearing he was 
further advised of what was needed to establish entitlement 
to compensation under 38 U.S.C.A. § 1151), and what 
information or evidence VA needed from him.  While he was not 
advised verbatim to submit everything he had pertaining to 
his claim, the RO asked him to inform VA "[i]f there is any 
other evidence or information that you think will support 
your claim . . . ," and he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent, and everything submitted to date has 
been accepted for the record and considered.  

A Decision Review Officer reviewed the claim de novo (see 
December 2003 SOC).  VA has obtained all identified records 
it could obtain.  Evidentiary development is complete to the 
extent possible; VA's duties to notify and assist are met.  
The Board finds it proper to proceed with appellate review.  
It is not prejudicial to the appellant for the Board to do 
so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran appears to be claiming that compensation under 
said 38 U.S.C.A. § 1151 is warranted because he sustained 
neck, back, and lower extremity injuries on August 9, 1999, 
when he fell in a parking lot outside a VA outpatient clinic 
after receiving medical care at the facility, and VA assumed 
medical treatment for the injuries.  In his application, he 
reported that he sustained a low back injury in the fall 
which later developed into pain that radiated into his hips 
and both legs.  

VA outpatient records indicate that the veteran was found to 
have, and treated for, degenerative joint disease of the 
lumbosacral spine prior to August 1999.  VA examination and 
X-rays in March 1979 revealed osteoarthritis of the lumbar 
spine and early degenerative disc disease at L2-3 and L5-S1, 
and osteoarthritis of both knees.  The veteran has been 
entitled to receive VA nonservice-connected pension benefits 
for multiple disorders, including residuals of acute anterior 
poliomyelitis with atrophy (with shortening and foot-drop of 
the right lower extremity), osteoarthritis and disc disease 
of the lumbar spine, and osteoarthritis in both knees since 
August 1978.  He was issued a knee cage by VA prosthetic 
services in May 1999; a lumbar spine corset was issued in 
June 1999; and a soft cervical collar was issued on August 6, 
1999.  A February 1999 clinical record shows that he had a 
history of degenerative joint disease, status post total left 
knee replacement, and a history of polio (prior to service) 
with atrophy and shortening of the right leg.  

In a "report of special incident" dated August 11, 1999, a 
VA clinic administrative officer reported that the veteran 
told her that he fell in the parking lot outside the clinic 
two days earlier when going to his car after outpatient 
treatment.  The record indicates he was able to get up and 
into his car after the fall, and then went home to care for 
his ailing spouse.  He returned to the clinic two days later 
complaining of discomfort in his low back and right hip.  A 
VA physician noted in an incident report that examination 
revealed no evidence of swelling, contusions, or erythema.  

An August 1999 X-ray report indicates that the veteran "fell 
down in parking lot 2 days ago - [rule out] fracture."  X-
rays of the lumbosacral spine showed straightening of the 
normal lumbar lordosis, with anterior wedging of the L1 
vertebral body "of uncertain age."  There were significant 
degenerative changes at multiple levels with intervertebral 
disc space narrowing, most notable at L2-3.  
August 1999 X-rays of the right hip were normal, with no 
evidence of fracture or dislocation.  

A September 1999 VA outpatient record shows complaints of low 
back pain on the right side that was "present for many 
years, worse now."  It was noted that the veteran had 
received therapy for low back pain for many months, and 
treatment included use of a TENS unit and application of 
moist heat.  

In a November 1999 progress report, a private physician 
reported that the veteran had a history of chronic 
intermittent neck pain, and that "his prior occupation in 
plumbing and heating put him in a lot of contorted positions 
and crawl spaces, and he has had neck problems his whole 
life."  It was also noted that the veteran had begun 
physical therapy which included use of a TENS unit and 
traction.  X-rays showed significant degenerative disc 
disease of the cervical spine at multiple levels, with near 
complete obliteration of the C5-6 and C6-7 disc space.  
Magnetic resonance imaging (MRI) of the cervical spine showed 
central disc herniation at C4-5 and a bulging disc a 6-7.  
VA outpatient records dated from August 1999 to July 2002 
show treatment on numerous occasions for the veteran's 
musculoskeletal disorders, consisting of moist heat to the 
neck and low back areas for up to 20 minutes.  

In a November 2003 medical report from a private physician, 
it was noted that the veteran was no longer in outpatient 
physical therapy, but was doing stretching exercises at home 
to alleviate his back pain.  X-rays revealed extensive and 
severe degenerative changes predominantly in the cervical 
spine from C4-C7.  There was evidence to suggest one 
compression in the lumbar spine "of questionable age."  

A November 2004 report of MRI studies at a private medical 
facility indicated that the veteran reported his August 1999 
fall and associated injuries, and complained of continued low 
back pain.  MRIs of the lumbosacral spine showed a 
compression fracture of the L1 vertebral body and 
degenerative mild central spinal stenosis at L4-5.  

At the December 2004 hearing, the veteran recalled the August 
1999 fall outside the VA outpatient clinic.  He reported that 
a passerby helped him to his feet and urged that he report 
the incident to appropriate personnel within the clinic.  VA 
personnel at the clinic reportedly advised him to have X-rays 
taken at the clinic.  The veteran stated that after X-rays 
were taken, "the first thing you know I was being treated 
for back and neck and shoulder [disorders] with heating and 
TENS and the regular routine.  I was going on an average of 
three days a week."  The veteran testified that clinic 
medical care providers eventually determined that he could 
treat himself at home through self-therapy, for which he was 
issued a heating pad.  The veteran reported that he continued 
to use a TENS unit daily to alleviate his neck, shoulder, and 
knee pain.  He also wore an Ace bandage on his knee all the 
times.  Essentially, the veteran alleged that he sustained 
additional disability because VA medical care providers had 
stopped treating him for neck, back, and lower extremity 
pain.  When asked what VA treatment he believed cause him 
additional disability, the veteran responded:

I just felt like [VA outpatient 
treatment] should have never stopped.  I 
felt like what they were doing here is 
that they were giving me treatment 
because of the fact that I fell.  All of 
a sudden it went down the drain.  I was 
left to do it yourself at home.  I just 
thought that it would come under the 
category of neglect.  

At the hearing, the veteran and his representative 
acknowledged that the facts and circumstances of the 
veteran's August 1999 fall outside a VA clinic "do not fully 
meet the requirements of 1151 . . . ."  (See transcript, p. 
7).  However, the veteran's representative contended that 
entitlement to compensation under 38 U.S.C.A. § 1151 may be 
warranted inasmuch as the veteran's fall was an event "not 
reasonably foreseeable."  

The veteran's spouse wrote a letter that was submitted at the 
hearing (with a waiver of RO review), wherein she reported 
that the veteran has suffered ever since his fall in August 
1999.  She wrote that the veteran uses a TENS unit to relieve 
pain due to his various musculoskeletal disorders, continues 
to wear a corset, and sometimes uses a cane and/or a walker 
to aid in ambulation.

Legal Criteria and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  For claims filed on or after October 1, 1997, as in 
this case, the veteran must show that the VA treatment in 
question resulted in additional disability and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151; VAOPGCPREC 40-97 (Dec. 
31, 1997).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. 
§ 3.358(c)(1).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3).

Under the law and regulations outlined above, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151, the veteran 
must show: 1)  VA treatment or examination (or training); 2) 
disability or additional disability, and 3)  a nexus between 
the disability or additional disability and the VA 
treatment/examination and that the additional disability is 
due to negligence or some other element of fault on the part 
of VA or is due to an event not reasonably foreseeable.   

Here, the veteran's fall outside a VA hospital is not, of 
itself VA treatment, examination, or training, and disability 
from such injury itself falls outside of the scope of 
38 U.S.C.A. § 1151.  The veteran's representative asserts 
that the fall was an unforeseen event, and thus a basis for 
establishing entitlement to § 1151 benefits.  However, 
38 U.S.C.A. § does not create an entitlement to VA benefits 
based on unforeseen events independent of, or unrelated to, 
VA treatment, examination, etc.  Negligence or other fault on 
the part of VA and an event not reasonably foreseeable are 
additional requirement s for establishing entitlement to 
benefits based on disability arising from VA treatment.  
(Note Statutory construction, i.e., 38 U.S.C.A. 
§ 1151(a)..(1)..(B) an event not reasonably foreseeable.)

Furthermore, while the veteran subsequently was treated by VA 
for injuries sustained in his alleged fall outside the 
hospital, he has neither alleged nor identified any specific 
disability or additional disability arising from VA 
treatment.  He merely appears to be asserting , including in 
testimony at his Travel Board hearing, that he should have 
continued to receive therapy at the VA facility, rather than 
being instructed in exercises to do, and given a TENS unit to 
use, at home.

In fact, none of the elements required to prevail in a § 1151 
claim are satisfied.  The veteran's allegations of a fall 
outside a VA hospital and VA treatment that should have 
continued (but that did not cause additional disability) 
taken at face value are legally insufficient for a valid 
claim under 38 U.S.C.A. § 1151.  As the disposition of this 
claim is based on the law, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for neck, 
back, and lower extremity disabilities based on VA treatment 
provided following a fall in August 1999 is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


